 In the Matter of SOUTHWESTERN ELECTRIC SERVICE Col\IPANY, ElI-PLOYERandINTERNATIONAL BROTHERIIOOD OF ELECTRICAL WORMERS,A. F. L., LOCAL 790, PETITIONERCase No. 16-RC-431.-DecidedMarch31, 1950DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before Joseph A.Butler, hearing officer.The hearing officer's rulings made at the hear-ing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersReynolds and Styles].Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.'2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tign of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks a unit limited to the Employer's Jackson-ville Division and comprising all employees working in the electricaloperations of that division except professional, office, and clericalemployees.The Employer contends that to be appropriate the unitmust include all similar employees in its Central Division.The Employer is principally engaged in the purchase, generationdistribution, and sale of electric energy.2 Its properties consist oftwo separate systems, both located in east central Texas, one servingJacksonville and adjacent communities, the other serving Mexia, Mar-'Southwestern Electric Service Company,85 NLRB 153.2The Employer also manufactures and sells ice.We are not concerned, in this pro-ceeding,with this phase of its business, both parties agreeing that employees engagedtherein cannot properly be included in any unit deemed appropriate by either party.89 NLRB No. 6.114 SOUTHWESTERN ELECTRIC SERVICE COMPANY115lin, and adjacent territory.'At their point of nearest approach toone another the two systems are 60 miles apart and the Employer hasno interconnecting lines.4The first system, or Jacksonville Division, obtains its electric energy,in the main, from its one generating plant located at Jacksonville.Onthe other hand, electric energy distributed through the second systemor Central Division, is virtually all obtained by purchase from theTexas Power and Light Company. The Employer has three generat-ing plants in its Central Division, but these plants, located at Mexia,Marlin, and Rosebud, are maintained on a stand-by basis, and are usedto generate energy only upon request by Texas Power and Light onthe infrequent occasions when that company is unable to deliver theamount of energy it has contracted to supply.'There has been no collective bargaining in either system since bothwereacquired by the Employer in 1945 from Southwestern PublicService Company.The record does not establish a previous historyof collective bargaining in the Mexia-Marlin system-Central Divisign=either during the ownership of Southwestern. Public Serviceor that of Texas-New Mexico Public Utilities Corporation, from whomSouthwestern Public Service acquired the electrical properties nowconstituting the Central Division.However, in an: unfair labor prac-tice proceeding in 1939, at a time when the electrical properties nowconstituting the Jacksonville Division were in the ownership of GulfPublic Service Company, from whom the Southwestern Public Serviceacquired them in 1941, the Board found that the present Petitionerrepresented the majority of, employees in a unit virtually the same asthat it now seeks to represent" and had represented then since 1937.'The Employer apparently prefers to designate the two systems as the JacksonvilleDistrict and the i\Iexia-i\Iarlin District, respectively, and we so designated them in ouroriter dismissing a previous petition,Southwestern Electric Service Coin.pany, supra. Inthp.record in the instant proceeding these terms are used interchangeably with, the terms5iist and Second Division, and Jacksonville Division and Central Division. In this deci-sion wehave adopted the latter designation to conform with the agreed amendment of theunitdescription at the hearing.4lnterconnection is possible, however, through the lines of the Texas Power and LightCompany, a company unaffiliated with the Employer...., .:,Texas Power and Light, which has connections with each of. the Employer's systemsat various points, furnishes energy to both finder two separate contracts with. theEmployer.The contract covering the Jacksonville Division is for emergency energyonly, providing that either company will supply the other in an emergency with energyup to a fixed amount. The contract covering the' Central Division, on the other hand,is for a specific amount, regularly delivered, but with a provision permitting Texas Powerand Light to request the Employer to operate its stand-by:`plarits when it becomestemporarily difficult for Texas Power' and Light to furnish the agreed amount.The same properties now constituting the Jacksonville Division were -involved rindthe unit comprised the same groups of employees in the same types of jobs. In 'finditigthe unit appropriate the Board did not discuss the relationship, if any, of the' operationofGulf's Jacksonville Division to its other more extensive electrical'' properties, alllocated in Louisiana,which thepresent record shows Gulf then owned.889227-51-vo1:89-9 116DECISIONSOF NATIONALLABOR RELATIONS BOARDIn that case, the Board ordered Gulf to bargain with Petitioner asrepresentative of the employees in this unit.'Gulf did not complywith the order until the Board, in January 1941, obtained a courtdecree enforcing it.8Negotiations looking toward a contract werethen entered into, but no contract had resulted when SouthwesternPublic Service acquired the properties later in the year.Frank Rand,who as manager of the Jacksonville Division had represented Gulfin negotiations with the Petitioner, remained manager of the divisionand represented his new employer in renewed negotiations which con-tinued until 1942, but no contract ever resulted.9In October 1948, the present Petitioner filed a petition asking for aunit limited to the power plant employees in the Employer's Jackson-villeDivision.We dismissed this petition, on the ground that theemployees sought did not constitute a functionally distinct groupwith interests separate from the distribution employees.10Through-out that proceeding the Employer urged vigorously that the only unitthat could be appropriate was ". . . just the Jacksonville Dis-trict, thesameunit set up by the Board previously and confirmed bythe circuit court.We say that isallthat could be appropriate:" 11The Employer nevertheless now contends that the minimal appro-priate unit must include all the employees in its electrical operationsin both the Jacksonville Divisionandthe Central Division. In sup-port of this position it asserts that, whatever its past operational his-tory, in the 8 months between the hearing in the earlier proceedingand the hearing in this proceeding, there has been an increasing cen-tralization of operations which renders a unit limited to one divisioninappropriate.The only testimony offered as to this change, how-ever, was that the Company's general offices had been moved fromWaco to Jacksonville, headquarters of the Jacksonville Division-,12 4thethat its personnel policy was now administered on a company-widebasis, functioning through a central personnel office, with a resultingpromotion policy which involved recognition of seniority on a com-pany-wide basis.None of the promotions made in the 8-month period,however, involved a transfer from one division to the other. So faras the record shows,. the company-wide policy on transferseems to'Gulf Public Service Co.,18 NLRB 562.8N. L. R. B.v.Gulf Public ServiceCo., 116 F.2d 852.0In January 1949, at the hearing on the previous petition(see footnote 1.0,infra),theEmployer sought to emphasize the fact that there has been a continuity of operationalpolicy under the various ownerships,by pointing out that Mr. Rand Is it vice,presidentof the Employer and at the time of that hearing was still in charge of the JacksonvilleDivision.10Southwestern Electric Service Company, supra."Emphasis supplied.12This move took place,however, before the hearing in the previous proceeding at which,the Employer urged that only a unit comprising the Jacksonville Division was adaptedto its operational methods. SOUTHWESTERN ELECTRIC SERVICE COMPANY117amount to no more than an acknowledged willingness on the part ofthe Employer to give consideration to any request for transfer fromone division to the other, coupled with a firm policy that no employeeshall be forced to transfer against his wishes.13 In view of the factthat no interdivision transfers have been made for any reason what-soever, in the 8 months in question, there is little indication that thepreviously separate character of the two divisions has changedsignificantly.14In attacking the. appropriateness of the unit sought, the Employerfurther relies on the fact that we have frequently stated that a com-pany-wide unit, comprising all the systems of an employer, is theoptimum unit in a public utility, and points out that in dismissing theearlier petition last July we reiterated the desirability of such a unit.We have not, however, taken the position that because such a unit isultimately the most desirable, it is at all times and in all circum-stances the only appropriate type of unit in a public utility, particu-larly in those cases where no labor organization seeks to represent a.group of employees on a company-wide basis.15 . In the present case,as thell Employer's two electrical "systems are not physically inter-dependent, and the unit confined to one of them, sought by the Peti-tioner, follows the lines of a geographical and administrative divisionof the Employer's operations, comprising a readily identifiable andhomogeneous group of employees, we find such a unit to be appropriate.The only further unit problem concerns the status of five menclassified as shift operators whom the Petitioner wishes to include.The Employer contends that the shift operators, all of whom work inthe Jacksonville power plant, should be excluded as supervisors..Shortly before this proceeding was begun the Employer gave the shiftoperators the right effectively to recommend changes in the wagestatus of the boiler operators: and turbine operators whose work theydirect.It is unnecessary to describe the duties of the shift operatorsand to determine whether they constitute responsible direction, be-cause this new function which has been written into their job descrip-13 In this connection it developed that most of the employees have worked exclusivelyin one division for some years and that many of them own homes in the territoryembraced in the division in which they have worked."Temporary interchange of employees took place, before the 8 months in question, onlyin case of emergencies, such as ice storms, when line crews crossed divisional boundariestomake necessary repairs.No other type of interchange took place within the 8-monthperiod and, as it chanced, no occasion arose for interchange of line crews.16Under the Act we are not precluded from givingsomeconsideration to the extent ofemployee self-organization,when that is not the "controlling" factor supporting thedetermination of the appropriate unit.Waldenf.ian Hosiery Mills, Inc.,83 NLRB 742.InTexas Electric-Service Company,77 NLRB 1258, where the Petitioner soughta singleunit comprising employees in only two of the Employer's nine power plants, we foundseparate units for each of the two plants to be appropriate.As in the instantcase, thegeographical separation between the plants was not great, there wereno transfers betweenthe plants, and the equipment in the two plants differed. ItsDECISIONS OF NATIONALLABOR RELATIONS BOARDtion, and in at least one instance exercised, brings them clearly withinthe statutory definition of a supervisor.Accordingly, we shall excludethem from the unit.We find that all employees in the Employer's electrical operationsin its Jacksonville Division, excluding all employees of the CentralDivision, ice-plant employees, 16 professional. employees, clerical em-ployees, guards, watchmen, shift operators, and all other supervi-sors as defined in the Act, constitute a unit appropriate for the pur-poses of collective bargaining within the meaning of Section 9 (b)of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Einployer, an election bysecret ballot shall be conducted as early as possible, but not later than30, days from the date of this Direction, under the direction andsupervision of the Regional Director for the Region in which this casewas heard, and subject to Sections 203.61 and 203.62 of NationalLabor Relations Board Rules and Regulations, among the employeesin the unit found appropriate in paragraph nmbered, 4, above, whowere employed during the payroll period in nediately preceding thedate of this Direction of Election, including employees who did notwork during said payroll period because. they were ill or on vacationor temporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have- not been rehired orreinstated prior to the date of the election, and also excluding em-ployees on strike who are not entitled to reinstatement, to determinewhether or not they desire to be, represented, for purposes of collectivebargaining, by International Brotherhood of ElectricalWorkers,A. F. L., Local 790.11Some of the maintenance men perform some work in the ice plant, but as their workis predominantly in the power plant they are included in the unit.